DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 1/7/22.  Claims 1, 3-9, 11-16 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1, 3-9, 11-16 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology because of the use of machine learning to generate forecasts.  The claims are eligible over the art in light of applicant’s amendments and remarks on 1/17/22 and because the prior art does not show the tolerance criteria for separation of the historical lead time data into a plurality of tolerance zones based on median absolute differences between actual lead time data and historical planned lead time data; prior to any up-to-date change in the historical lead time data, separating the historical lead time data into the plurality of tolerance zones; and prior to any up-to-date change in the historical lead time data, replacing future planned lead times by the future lead times in accordance with an action criterion defined by the user for each tolerance zone in the context of a supply chain planning system that extracts and processes weather data and divides the data into data points and trains 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A.  Nadella et al.  (US 2018/0101814 A1), a dynamic supply chain management system that can compile and decompose historical order data to identify causality factors that produced variability in historical order lead times or fill rates where these factors then can be applied to current orders to determine dynamic order lead time and dynamic order fill rate, and a characteristic of the order can be adjusted to provide more accuracy and reduced variability in the supply chain 

B. Ethington et al. (US 2019/0156298 A1), a system for categorized a plurality of systems into clusters using an unsupervised machine learning method to analyze repair data parameters of a historical dataset relating to the plurality of systems where the system may assign a repair forecast to each cluster, and may generate a system repair forecasting model 

C. Hoover et al. (US 9,600,779 B2), a machine learning classifier system that includes a data set processing subsystem to generate a training set and a validation set from multiple data sources. Classifier hardware induces a classifier according to the training set, and tests the classifier according to the validation set

D. Williams et al. (US 2015/0046361 A1), a method for  receiving data associated with a journey of the shipped object and determining, using a processor, alert conditions based on the received data where alert conditions are representative of risk of damage, loss, or delay associated with the shipped object

E. Cox et al. (US 2002/0143604 A1), a system for forecasting the effects of domestic and international trade policies on future trends in world dairy trade on an annualized as well as longer-term basis that employs a spatial hedonic equilibrium model to analyze world dairy sector data and to forecast future trends by simulating the regional market equilibrium impacts of trade policies in the world dairy sector

F. Siebel et al. (US 2017/0006135 A1), a method for a cyberphysical (IoT) software application development platform based upon a model driven architecture and derivative IoT SaaS applications that includes concentrators to receive and forward time-series data from sensors or smart devices and may include message decoders to receive messages comprising the time-series data and storing the messages on message queues


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20190087247 A1
US 20170011560 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624